DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-10 were previously pending; claims 11-15 were added by the amendment; and thus, claims 1-15 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 10 October 2022, have been fully considered but are not persuasive. 
The Applicant’s first argument (pages 6-7 of the Remarks) alleges that Wilde does not anticipate and “teaches against” claim 1 because Wilde allegedly discloses grooves in the inner surface of the sleeve, rather than protrusions as claimed.  While the argument focuses on the grooves which are formed by impressing the projections [136A] of the shaft (fig. 1), it ignores the fact that the rejection actually refers to the spaces between the grooves.  While shaft projections [136A] indent the inner surface of the sleeve, the spaces between these projections, facing shaft contours [136B], face the non-indented inner surface of the sleeve (i.e. the sleeve protrusions).  Thus, this argument is unpersuasive as Wilde does clearly teach protrusions formed on the inner surface of the sleeve.
The argument further alleges that Wilde does not disclose using “angled ridges instead of straight ridges” which are “essentially parallel to the longitudinal axis.  This passage appears to be disputing whether Wilde discloses the “angle A being greater than 5 degrees and less than 70 degrees” as recited in claim 1, although no further explanation or evidence is provided.  Since Wilde explicitly discloses that the protrusions/grooves extend at an angle of “between 5 and 15 degrees” relative to the axis, this argument is unpersuasive and the previous grounds of rejection in view of Wilde are maintained.
The Applicant’s second argument (page 7 of the Remarks) alleges that it would not have been obvious to use angled protrusions, as taught by Bouilly, rather than straight protrusions, because Wilde allegedly teaches away from angled protrusions.  Firstly, the grounds of rejection involving Bouilly relate to changing the method of forming the protrusions in the sleeve, not changing their direction.  There is ample motivation for this combination of the references, because forming the protrusions as taught by Bouilly, by preforming the sleeve by pressing from its outer surface, would reduce the costs and time needed during assembly.  Further, this entire argument is moot since, as stated above, Wilde does disclose angled protrusions.  
The Applicant’s third argument (pages 7-8 of the Remarks) alleges that the Cross reference “does not remedy the deficiencies of the other references”, but does not specifically point out to what claim limitations this refers.  Therefore, this argument, like the previous arguments, is unpersuasive and the previous grounds of rejection under 35 U.S.C. 102 and 103 have been maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilde et al. (WO 2020/221866 A1), hereinafter referred to as “Wilde”.
Regarding claim 1, Wilde discloses a cylindrical mounting sleeve [60] suitable for mounting a rotor assembly [40] on a shaft [30] (fig. 4; ¶ 0086), 

    PNG
    media_image1.png
    387
    744
    media_image1.png
    Greyscale

said cylindrical mounting sleeve [60] comprising a hollow cylindrical portion having a length L (fig. 1; longitudinal length of 60A) and an inner surface with a radius R (fig. 1; radius of annular opening 72), 

    PNG
    media_image2.png
    845
    596
    media_image2.png
    Greyscale

said cylindrical mounting sleeve further comprising at least one elongated protrusion formed on the inner surface (¶ 0120; “The positive-locking contour 36, 136 advantageously forms a counter-positive-locking contour on the inner circumference of the pipe section 36, i.e. plastically deforms the inner circumference of the pipe section 63, for example, so that the positive-locking contour 36, 136 is positively engaged with this counter-positive-locking contour.  The plastic deformation or expression of the counter form-fit contouring results or is formed, for example, when the motor shaft 30, 130 is inserted into the insulating sleeve 60”), 
(i.e., the protrusions 136A of the shaft deform the sleeve 60 when inserted so that the sleeve acquires elongated protrusions mirroring those of the shaft in order for the shaft to lock securely into the mounting sleeve)
the elongated protrusion having a height H (the protrusions formed in the sleeve would have heights matching the depth of troughs 136B of the shaft), 
characterized in that the path of the elongated protrusion forms an angle A to the longitudinal centre axis of the hollow cylindrical portion, said angle A being greater than 5 degrees and less than 70 degrees (¶ 0082; “A form-fitting contour 136 of the motor shaft 130 comprises, for example, form-fitting projections 136A inclined obliquely to the longitudinal axis L.  However, the form-fitting projections 136A have a slight inclination, e.g. B. rule between 5 and 15 degrees, so that the form-fitting projections 136A run parallel to the longitudinal axis substantially”) (Note: since the sleeve protrusions are formed from the shaft protrusions, the would share the same angle relative to the longitudinal axis).
Regarding claim 7, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above, characterized in that the cylindrical mounting sleeve [60] comprises a plurality of elongated protrusions on the inner surface of the hollow cylindrical portion, said plurality of elongated protrusions being spaced around the circumference of the cylindrical mounting sleeve (fig. 1; 36A shows a plurality of spaced apart protrusions) (Note: since the sleeve protrusions are formed from the shaft protrusions, the sleeve would also have a plurality of spaced apart protrusions).
Regarding claim 9, Wilde discloses a rotor assembly [40] comprising a shaft [30,130], a magnet assembly [51] and an enclosure [41] around the magnet assembly [51] (fig. 1; the core encloses the magnetic assembly thereby serving as an enclosure under the broadest reasonable interpretation of the limitation; see MPEP 904.01), said enclosure [41] being mounted to the shaft [30] via a cylindrical mounting sleeve [60] according to claim 1 (¶ 0097; “the motor shaft 30, 130 is accommodated in the laminated core 41 by means of an insulating sleeve 60”).
Regarding claim 13, Wilde discloses a rotary machine including a shaft [30,130] with the cylindrical mounting sleeve [60] of Claim 1 disposed thereon (fig. 1; ¶ 0097; “the motor shaft 30, 130 is accommodated in the laminated core 41 by means of an insulating sleeve 60”).
Regarding claim 15, Wilde discloses the rotary machine of Claim 13, as stated above, wherein the rotary machine is an electric motor [20] (fig. 1; ¶ 0075).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Cross (US 2022/0052578 A1), hereinafter referred to as “Cross”.
Regarding claim 2, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that the at least one elongated protrusion extends around at least 360 degrees of the inner surface of the cylindrical mounting sleeve.
Cross discloses a cylindrical mounting sleeve [38] characterized in that the at least one elongated protrusion [48] extends around at least 360 degrees of the inner surface of the cylindrical mounting sleeve [38] (fig. 7; ¶ 0072; “In another example the helical ribs can be formed on the inner surface of the outer wall 38 with the inner wall 46 cooperating with them so as to define the helical paths”).

    PNG
    media_image3.png
    584
    858
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions for the helical protrusion extending at least 360 degrees across the inner surface as taught by Cross.  
This protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (¶ 0077; “In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”).
Regarding claim 6, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that the at least one elongated protrusion is formed as a helical path.
Cross discloses a cylindrical mounting sleeve [38] characterized in that the at least one elongated protrusion [48] is formed as a helical path (¶ 0072; “In another example the helical ribs can be formed on the inner surface of the outer wall 38 with the inner wall 46 cooperating with them so as to define the helical paths”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions with the helical protrusion as taught by Cross.  
The helical protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (¶ 0077; “In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”).
Regarding claim 11, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that said angle A is greater than 20 degrees.
Cross teaches a cylindrical mounting sleeve [38] having an elongated protrusion [48] formed at an angle relative to the longitudinal axis (fig. 7), wherein said angle is greater than 20 degrees (¶ 0077; “the helix angle is within a range of 5° to 85° relative to the rotating axis of the rotor is used.  More preferably it is within the range of 30° to 60° and most preferably within the range of 30° to 45°.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions with the helical protrusion, angled most preferably within the range of 30° to 45°, as taught by Cross.  
The helical protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (¶ 0077; “In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”).
Regarding claim 12, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that said angle A is greater than 30 degrees.
Cross teaches a cylindrical mounting sleeve [38] having an elongated protrusion [48] formed at an angle relative to the longitudinal axis (fig. 7), wherein said angle is greater than 30 degrees (¶ 0077; “the helix angle is within a range of 5° to 85° relative to the rotating axis of the rotor is used.  More preferably it is within the range of 30° to 60° and most preferably within the range of 30° to 45°.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions with the helical protrusion, angled most preferably within the range of 30° to 45°, as taught by Cross.  
The helical protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (¶ 0077; “In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”).
Claim(s) 3-4, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Bouilly et al. (EP 2940833 A2), hereinafter referred to as “Bouilly”.
Regarding claim 3, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that the cylindrical mounting sleeve [60] comprises an outer surface having at least one elongated depression which correspond to the at least one elongated protrusion on the inner surface.
Bouilly discloses a cylindrical mounting sleeve [50] characterized in that the cylindrical mounting sleeve [50] comprises an outer surface [52] having at least one elongated depression [53] which correspond to the at least one elongated protrusion on the inner surface (fig. 2; ¶ 0022; “Cylindrical wall 52 has a circular section and an interior surface 56 of clamping element 53 extends towards the center 55 of cylindrical wall 52, beyond an interior surface 54 of said cylindrical wall”) (i.e., the depressions protrude into the interior of the sleeve).

    PNG
    media_image4.png
    367
    569
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by having exterior depressions corresponding to the protrusions as taught by Bouilly.
This would have the advantage of allowing the protrusions to be formed by simple and precise processes such as stamping or machining (¶ 0023; “In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”).
Regarding claim 4, Wilde, in view of Bouilly, discloses a cylindrical mounting sleeve according to claim 3, as stated above.  Wilde does not disclose that the at least one elongated depression is pressed into the outer surface of the cylindrical mounting sleeve to form the at least one elongated protrusion on the inner surface of the cylindrical mounting sleeve.
Bouilly further discloses that the at least one elongated depression [53] is pressed into the outer surface [52] of the cylindrical mounting sleeve [50] to form the at least one elongated protrusion [53] on the inner surface [54] of the cylindrical mounting sleeve [50] (¶ 0023; “In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”) (Note that the stamping process would include pressing the exterior of the sleeve to form the protrusions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the mounting sleeve of Wilde in view of Bouilly by forming the elongated protrusion by pressing the outer surface of the mounting sleeve as taught by Bouilly.
This would have the advantage of allowing the protrusions to be formed by simple and precise processes such as stamping or machining (¶ 0023; “In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”).
Regarding claim 10, Wilde discloses a rotor assembly according to claim 9, as stated above.  Wilde does not disclose that the enclosure [41] is a sealed enclosure and in that the cylindrical mounting sleeve forms an integral component of the sealed enclosure.
Bouilly discloses a rotor assembly [10] characterized in that the enclosure [6] (fig. 4; ¶ 0029; “The envelope comprises a tubular jacket 6, within and at the ends of said jacket, two annular blanks 4 and 5”, [0029]) is a sealed enclosure (¶ 0031; “Thus, the sleeve 6, the blanks 4 and 5 and the ring 30 or 40 or 50 are welded together in a sealed manner around the magnet 1”) and in that the cylindrical mounting sleeve [30] forms an integral component of the sealed enclosure [6] (¶ 0031; sleeve 6 and ring 5 are welded together).

    PNG
    media_image5.png
    293
    791
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by having the enclosure be sealed as taught by Bouilly.  
This would have the advantage of protecting the motor from damage due to liquids or other foreign substances.
Regarding claim 14, Wilde discloses the rotary machine of Claim 13, as stated above.  Wilde does not disclose that the shaft is essentially free of protrusions on a cylindrical outer surface thereof that receives the cylindrical mounting sleeve prior to receiving the cylindrical mounting sleeve.
Bouilly discloses a rotor assembly [10] comprising a cylindrical mounting sleeve [50] mounted on a shaft [2] (fig. 4), wherein the shaft is essentially free of protrusions on a cylindrical outer surface thereof that receives the cylindrical mounting sleeve [50] prior to receiving the cylindrical mounting sleeve [50] (fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft of Wilde to have a smooth outer surface as taught by Bouilly, and to further modify the mounting sleeve of Wilde in view of Bouilly by forming the elongated protrusion by pressing the outer surface of the mounting sleeve as taught by Bouilly.  
This would have the advantage of allowing the protrusions to be formed by simple and precise processes such as stamping or machining (¶ 0023; “In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”) while simultaneously simplifying, and thereby reducing the cost and manufacturing time of, the shaft.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Weinmeister et al. (US 2019/0199152 A1), hereinafter referred to as “Weinmeister”.
Regarding claim 5, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that the cylindrical mounting sleeve comprises a slit along the length of the cylindrical mounting sleeve.
Weinmeister discloses a cylindrical mounting sleeve [3] characterized in that the cylindrical mounting sleeve [3] comprises a slit [40] along the length of the cylindrical mounting sleeve [3] (fig. 1c; ¶ 0050).

    PNG
    media_image6.png
    451
    571
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde to include a slit along the length of the mounting sleeve as taught by Weinmeister.
This would have the advantage of allowing a locking interaction between the sleeve and the rotor core to facilitate better torque transfer between the rotor and shaft (¶ 0063; “On account of the introduction or the arrangement of the flattened material portions 51-54 of the structuring 50 in or on the flattened material portions 41 to 44 of the profiling 40, a positively locking connection is produced between the laminated core 20 and the rotor shaft 2, in particular the tube section 4 of the shaft segment 3, with the result that a reliable torque transmission between the laminated core 20 and the rotor shaft 2 is made possible”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Cho (US 2014/0134020 A1), hereinafter referred to as “Cho”.
Regarding claim 8, Wilde discloses a cylindrical mounting sleeve according to claim 1, as stated above.  Wilde does not disclose that the elongated protrusion(s) are made up of spaced apart individual segments which together form an elongated protrusion.
Cho discloses a cylindrical mounting sleeve [124] characterized in that the elongated protrusion(s) are made up of spaced apart individual segments [121a] (fig. 2; ¶ 0047; “As described above, the dynamic pressure generating groove may be selectively formed in the outer peripheral surface of the shaft facing the sleeve or the inner peripheral surface of the sleeve facing the shaft”) which together form an elongated protrusion (¶ 0048; “In addition the dynamic pressure generating groove may have various shapes such as a herringbone shape, or the like, and various sizes according to a dynamic pressure design”) (Note: the grooves come together to form a larger protrusion shape).

    PNG
    media_image7.png
    569
    709
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by making the protrusion from a series of segments as taught by Cho.
This would have the advantage of increasing pressure between the shaft and sleeve to make a more secure connection (¶ 0017; “The shaft may have a micro gap with the sleeve and is insertedly coupled to the sleeve so that an air bearing part is formed, and dynamic pressure generating grooves may be formed in an outer peripheral surface of the shaft facing the sleeve in a radial direction of the shaft”).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834